Citation Nr: 0908086	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, entitlement to service 
connection for the same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbosacral spine condition, and if so, entitlement to 
service connection for the same.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for bursitis. 

8.  Entitlement to service connection for a condition claimed 
as gastroesophageal reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 received in June 2005, the Veteran requested a 
hearing before the Board to be held at a local VA office, 
commonly referred to as a travel board hearing.  Prior to 
being scheduled for a hearing before the Board, the Veteran 
submitted a written request for a hearing before regional 
office personnel.  See Statement in support of claim, 
September 2005.  
A notation within the claims file indicates that the request 
for a regional office hearing was considered to be a 
withdrawal of the travel board request.  See Hand-written 
notation on Veteran's VA Form 9, September 2005.  However, 
where a Veteran expresses a desire to appear in person before 
the Board, he has the right to do so.  38 C.F.R. § 20.700.  
Merely requesting a regional office hearing does not negate 
the Veteran's request for an opportunity to present testimony 
directly to the Board.  Therefore, as the Veteran has 
requested a hearing before the Board, and one has not yet 
been conducted, the RO must schedule such a hearing.  38 
U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before a Veterans Law Judge (VLJ), at 
the RO, pursuant to his June 2005 
request.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  If the Veteran no 
longer desires the requested hearing, a 
signed writing to that effect must be 
placed in the claims file.

Thereafter, the case should be returned 
to the Board in accordance with 
appropriate procedures.  No action is 
required of the Veteran or his 
representative until further notice.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




